Citation Nr: 0007902	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-00 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for 
service-connected paranoid schizophrenia.  

2. Entitlement to a temporary total evaluation because of 
hospital treatment in excess of 21 days for a service-
connected condition, under 38 C.F.R. § 4.29 (1999).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to October 
1978 and from October 1981 to October 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued a 30 percent evaluation for 
service-connected schizophrenic reaction, paranoid type and 
denied entitlement to a total evaluation because of hospital 
treatment in excess of 21 days.  By rating decision in May 
1999, the RO granted an increased evaluation of 50 percent 
for service-connected paranoid schizophrenia, effective from 
October 14, 1998.  By rating decision in May 1999, the 
effective date was corrected to September 15, 1995.  The 
Board notes that a 10 percent disability evaluation existed 
prior to enlistment in active service and has been deducted 
from the current disability evaluation.  

The Board notes that the veteran has been repeatedly 
hospitalized at a VA facility and has filed various claims 
for temporary total evaluations for these periods.  The only 
period, for which the veteran has perfected an appeal, is for 
hospitalization from December 11, 1995 to January 8, 1996.  


FINDINGS OF FACT

1. The veteran's paranoid schizophrenia is manifested by 
auditory hallucinations, paranoid and persecutory 
delusions, thought disorganization, poor insight, 
poor judgment, depression, occasional suicidal and 
homicidal thoughts, severe personal neglect, impairment of 
thought processes and total social and industrial 
inadaptability.  

2. The veteran was hospitalized for more than 21 days for 
treatment of his service-connected schizophrenia, from 
December 11, 1995, to January 8, 1996.  


CONCLUSIONS OF LAW

1. The criteria for a 100 percent evaluation for service-
connected paranoid schizophrenia have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9203 (effective Nov. 7, 1996).

2. The criteria for a temporary total evaluation under 38 
C.F.R. § 4.29 for the period from December 11, 1995, to 
January 8, 1996, have been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.29 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran was hospitalized during service from May to June 
1982 with a final diagnosis of paranoia manifested by 
insidious development of a paranoid disorder with persistent 
persecutory delusions and no evidence of schizophrenia or 
affective disorder.  The Physical Evaluation Board concluded 
that the Existed Prior to Service (EPTS) factor was at least 
10 percent.  

The veteran filed an initial claim for VA benefits for 
service connection for a mental condition in October 1982.  
By rating decision in October 1982, the RO granted service 
connection for paranoia with definite impairment of social 
and industrial adaptability with a 20 percent evaluation, 
effective from October 7, 1982.  The RO noted that a 10 
percent evaluation existing prior to enlistment would be 
deducted from the 30 percent evaluation to arrive at 20 
percent by aggravation.  The record contains numerous VA 
treatment and hospitalization records since discharge from 
service, noting diagnoses of schizophrenia and cocaine 
dependence.  

The veteran was hospitalized from April to May 1995 with 
diagnoses of chronic paranoid schizophrenia, cocaine 
dependence, and alcohol dependence with a global assessment 
of functioning (GAF) "in the 50s."  The veteran reported 
auditory hallucinations with persecutory content, ideas of 
reference, and thought insertion.  He denied any suicidal or 
homicidal ideation and any recent substance abuse.  During 
hospitalization in August 1995, the veteran reported 
persecutory delusions.  Mental status examination at 
discharge revealed flat affect, poor insight fair judgment 
and adequate impulse control, with no hallucinations or 
suicidal or homicidal ideation.  Diagnoses of chronic 
paranoid schizophrenia and rule out cocaine dependence were 
reported with a GAF of 50.  

In October 1995, the veteran was hospitalized with diagnoses 
of cocaine dependence and chronic undifferentiated 
schizophrenia.  The examiner stated that the veteran may be 
capable of some employment at that time, as he had shown 
improvement during hospitalization.  Mental status 
examination showed flat affect, auditory hallucinations, 
paranoid delusions, and homicidal and suicidal ideation.  The 
veteran was discharged against medical advice.  

The veteran was hospitalized from December 11, 1995 to 
January 8, 1996 with discharge diagnoses of chronic paranoid 
schizophrenia with acute exacerbation and polysubstance 
dependence.  The examiner noted that the veteran had been 
discharged from hospitalization only 10 days prior to the 
instant admission.  In the 10-day interim, the veteran 
stopped taking his psychiatric medication and began using 
cocaine.  The veteran denied substance use, but toxicology 
was positive for substantial cocaine usage.  He was admitted 
with psychomotor agitation, paranoid ideation, and 
persecutory delusions.  The physician noted that the veteran 
spent much of his time during the early part of his 
hospitalization recuperating from his substance abuse.  The 
physician stated that the veteran was very isolative for the 
first part of his hospitalization, but gradually his affect 
became brighter as his antipsychotic medication took effect.  
The veteran's thought disorganization and processes became 
more logical and goal-directed, and the veteran became less 
paranoid.  

The veteran was again hospitalized in July 1996 and was 
discharged against medical advice.  The veteran reported 
auditory hallucinations and paranoia.  The physician noted 
that the veteran had a long history of cocaine abuse, which 
exacerbated his underlying psychiatric symptoms, including 
paranoid ideation and auditory hallucination.  Toxicology was 
positive for cocaine use.  Mental status examination at 
discharge after several days of medication, showed poor 
judgment, but better impulse control and insight.  Discharge 
diagnoses of chronic paranoid schizophrenia with acute 
exacerbation and cocaine abuse were reported with a GAF of 
50.  

A psychiatric evaluation was conducted in January 1997.  The 
veteran reported cocaine use that morning.  Mental status 
examination revealed slightly irritable to blunted affect, 
angry mood, paranoid, religious, and grandiose delusions, 
vague homicidal ideation without plan, and impaired judgment 
and insight.  Diagnostic impressions of chronic paranoid 
schizophrenia and cocaine dependence were provided.  In July 
1997, the veteran reported paranoid delusions and denied 
substance abuse.  Mental status examination revealed 
depressed mood, blunted, constricted, appropriate affect, and 
poor insight and judgment.  The examiner provided diagnoses 
of chronic paranoid schizophrenia and cocaine abuse.  
In October 1997, it was noted that the veteran was not 
compliant with medication when not an inpatient.  Affect was 
distressed, insight and judgment poor, and the veteran 
reported persecutory delusions.  Diagnoses of schizophrenia 
and cocaine dependence were reported.  

A VA examination was scheduled in October 1998.  The veteran 
was notified of the examination via letter sent to his last 
address of record.  A report of contact in February 1999 
noted the same address for the veteran.  The veteran failed 
to report for the scheduled VA examination.  

At a VA psychiatric evaluation in April 1999, the veteran 
reported that he ceased cocaine use 18 months previous.  He 
stated that he was suspicious of others and felt that people 
were following him.  Mental status examination revealed 
euthymic mood, paranoid ideas, and no evidence of 
hallucination or suicidal or homicidal ideation.  The 
examiner provided a diagnostic impression of chronic paranoid 
schizophrenia.  

By rating decision in May 1999, the RO granted an increased 
evaluation of 50 percent for service-connected paranoid 
schizophrenia, effective from October 14, 1998.  By rating 
decision in May 1999, the effective date was corrected to 
September 15, 1995.  


II. Analysis

Evaluation of Service-Connected Schizophrenia

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Evaluation of disabilities aggravated by active service will 
reflect only the degree of disability over and above the 
degree existing at the time of entrance into active service.  
The Board must deduct from the present degree of disability 
the degree, if ascertainable, of the disability existing at 
the time of entrance into active service, except that if the 
disability is total (100 percent) no deduction will be made.  
38 C.F.R. § 4.22 (1999).  

As an initial matter, the Board notes that the record 
contains no current VA examination findings.  A VA 
examination was scheduled in October 1998.  The veteran was 
notified of the examination via letter sent to his last 
address of record.  A report of contact in February 1999 
noted the same address for the veteran.  The veteran failed 
to report for the scheduled VA examination.  The veteran was 
notified that failure to attend the examination would result 
in a decision without benefit of evidence from the 
examination.  

The regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  When the claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, as in the instant case, the claim shall be denied.  
38 C.F.R. § 3.655(b).  As the veteran has not been notified 
of the appropriate consequences of his failure to report for 
a VA examination and the veteran has been declared 
incompetent for VA purposes, the Board finds that it would be 
prejudicial to deny the veteran's claim on the basis of 38 
C.F.R. § 3.655, and will proceed with a decision on the basis 
of the evidence of record.  

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him, within the confines of 38 C.F.R. § 3.114(a) 
(1999).  See Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991).  In the instant case, the RO provided the veteran 
notice of the revised regulations in the April 1997 
supplemental statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

Under the old Schedule the following evaluations are provided 
for:
? 50 percent for considerable impairment of social and 
industrial adaptability; 
? 70 percent with lesser symptomatology (than the criteria 
for a 100 percent evaluation) such as to produce severe 
impairment of social and industrial adaptability; and
? 100 percent with active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).

The current Schedule provides for the following evaluations:  
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9203 (effective Nov. 7, 1996).

The Board notes that by rating decision in November 1991, the 
RO found the veteran to be incompetent for VA pay purposes, 
due to signs of severe personal neglect, and the opinion of 
VA treating physicians during hospitalization in June 1989 
and November 1990.  

The Board finds that under both the old and current Schedule, 
the veteran's symptomatology most closely approximates the 
criteria for a 100 percent evaluation.  The veteran has been 
hospitalized numerous times for his schizophrenia, as well as 
cocaine abuse.  There is no basis in the record to 
differentiate between the symptomatology attributable to the 
veteran's service-connected paranoid schizophrenia and his 
nonservice-connected cocaine abuse.  Benefit of the doubt 
must be resolved in the veteran's favor.  38 C.F.R. § 4.3.  
In addition, the Board notes that although the veteran's 
symptoms appear to lessen during hospitalization, even at 
discharge the veteran continued to manifest auditory 
hallucinations, paranoid and persecutory delusions, thought 
disorganization, poor insight, poor judgment, depression, and 
occasional suicidal and homicidal thoughts.  These psychotic 
manifestations produce total social and industrial 
inadaptability.  

Although the VA physician in October 1995 stated that the 
veteran might be capable of some employment, due to 
improvement during hospitalization, the veteran has remained 
unemployed and his psychotic symptoms continue.  
The treatment and hospitalization records show persistent 
delusions or hallucinations, persistent danger of hurting 
self or others, severe personal neglect, and impairment of 
thought processes, all of which are indicative of a 
total occupational and social impairment.  As the veteran's 
service-connected disability is total and warrants a 100 
percent evaluation, no deduction for the 10 percent 
disability that existed prior to enlistment into active 
service is warranted.  See 38 C.F.R. § 4.22.  

Temporary Total Evaluation

A temporary total disability evaluation may be granted when a 
veteran has been hospitalized in a VA or other approved 
hospital or has obtained hospital observation at VA expense 
for a service- connected disability for a period in excess of 
21 days.  38 C.F.R. § 4.29.  However, notwithstanding the 
fact that hospital admission was for a disability not 
connected with service, if during such hospitalization, 
hospital treatment for a service- connected disability is 
instituted and continued for a period in excess of 21 days, a 
total temporary disability rating will be granted from the 
first day of such treatment.  38 C.F.R. 4.29(b).

In the instant case, the veteran was hospitalized for 29 
days, from December 11, 1995, to January 8, 1996.  Although 
the physician noted that the veteran spent much of his time 
during the early part of his hospitalization recuperating 
from his substance abuse, the Board finds that the evidence 
does not preponderate against a finding that the veteran was 
hospitalized for treatment for his service-connected 
schizophrenia for more than 21 days.  The physician did 
not indicate a specific amount of days during which the 
veteran's treatment was concentrated on his substance abuse, 
but the discharge report noted that anti-psychotic medication 
was started upon admission and treatment for the veteran's 
schizophrenia continued throughout his 29-day hospital stay.  
There is no basis in the record for distinguishing what 
portion of the 29-day stay was focused on substance abuse and 
what portion on schizophrenia.  In such a case, all 
reasonable doubt must be resolved in favor of the veteran.  
38 C.F.R. § 3.102 (1999) 


ORDER

Entitlement to a 100 percent evaluation for service-connected 
paranoid schizophrenia is granted.

Entitlement to a temporary total evaluation because of 
hospitalization from December 11, 1995, to January 8, 1996, 
for treatment of service-connected schizophrenia, pursuant to 
38 C.F.R. § 4.29, is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

